In an action for a separation, the appeals are (1) from an order entered December 18, 1958 directing appellant to pay respondent $2,500 counsel fees and $1,000 expenses for defending the action and (2) from an order entered March 11, 1959 directing appellant to pay respondent the printing expenses and a $600 counsel fee upon the appellant’s appeal from the order entered December 18, 1958. Orders affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.